Citation Nr: 1646937	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  12-12 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for burn residuals of the right hand. 

2.  Whether new and material evidence has been received to reopen a service connection claim for hypertension.


REPRESENTATION

Veteran represented by:	Timothy J. Santelli, Attorney


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1976 to July 1977.  He was awarded a Marksman M16 badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran requested a Travel Board hearing before the Board when he submitted his substantive appeal in May 2012.  In a correspondence dated July 2015, he was advised that he was scheduled for a hearing in August 2015.  However, he failed to report for the hearing without good cause and as such his request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(d).

The Board acknowledges that the Veteran has filed a Notice of Disagreement on the issues of entitlement to service connection for Hepatitis C and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  While it would be appropriate to remand the claims for issuance of a statement of the case under Manlincon v. West, 12 Vet. App. 238 (1999), a review of the record reveals that the Agency of Original Jurisdiction (AOJ) us still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order. 

FINDINGS OF FACT

1.  The Veteran burned the palm of his right hand, suffered second degree burns, and was treated for these burns while in service.

2.  The Veteran does not have a current disability of burn residuals in his right hand. 

3.  In an April 2003 rating decision, the RO denied a claim for service connection for hypertension; the Veteran did not file the substantive appeal timely, no new and material evidence was submitted within one year of the rating decision, and the decision became final. 

4.  The evidence received since the final April 2003 rating decision is cumulative or redundant of the evidence of record, does not relate to a previously unestablished fact, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.

CONCLUSIONS OF LAW

1.  The Veteran does not meet the criteria for service connection for burn residuals of the right hand.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The April 2003 rating decision that denied the claim for entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

3. New and material evidence has not been received to reopen the claim for entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence.  Id.   The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Id.   

II. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board finds that the notice requirements have been satisfied by letters dated April and May 2011 which informed the Veteran of what evidence was required to substantiate his claims, of his and VA's respective duties in obtaining evidence, of the reasons for prior denials, and of the criteria for assignment of an effective date and disability rating in the event of an award of service connection. 

With regard to VA's duty to assist the Veteran, the claims file contains all pertinent service treatment records (STRs), VA and private medical records, and lay statements in support of the claim.  

In addition to obtaining all relevant records, VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim as defined by law.  See 38 U.S.C.A. §5103A; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79.  Under McLendon, VA must provide a medical examination when 1) there is competent evidence of a current disability, 2) evidence establishing that an event occurred in service, 3) an indication that the disability may be associated with the Veteran's service or another service connected disability, but 4) there is insufficient competent medical evidence on file to make a decision on the claim.  The Veteran was provided a VA Examination in May 2011 for burn residuals because there was an established in-service incident in which he burned his right hand and there was no medical evidence on file regarding the current status of the Veteran's right hand; therefore, a decision on the claim could not be reached.  The Veteran did not receive a VA Examination for hypertension because, while there is competent evidence demonstrating that the Veteran has a current disability, there is no indication that he had any heart or vascular problems, nor do his STRs indicate elevated blood pressure.  There is no indication that the Veteran's current disability is related to service. 

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist him with the claim have been satisfied.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

III.	Service Connection for Burn Residuals

a. Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016). Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

b.	Service Connection Analysis

The Veteran contends that he burned his right hand while putting out a fire in his barracks during his active duty military service.  He states that since that time he has experienced a gradual decrease in his ability to grasp and manipulate his right hand.  His hand now gets numb, even when he uses it for short periods of time.  See May 2011 Veteran's Statement.   

Military personnel records document that the Veteran's military operational specialty was that of unit clerk.  See DD Form 214. 

The Veteran's enlistment examination is silent regarding any injury to his right hand and the Veteran did not self-report any hand injuries.  See February 1976 Enlistment Examination and Report of Medical History.  

However, the Veteran's service treatment record contains diagnosis and treatment of a second degree burn on his right hand. At that time, he had edema and discoloration of the hand with blistering, but maintained full range of motion of his hand.  It was noted that the condition was considered temporary and not expected to exceed ninety days.  The Veteran was instructed not to do sit-ups, push-ups, use monkey bars, or generally use his right hand for seven days.  He went to medical to have the bandages changed every few days until the end of April and notations by medical staff indicate that the burns healed well with no signs of infection. See April 1977 STRs. 

The Veteran's separation examination does not indicate that he had burn residuals from the April 1977 incident.  He was rendered qualified for separation.  See July 1977 Separation Examination.    

VA medical treatment records show that a hand injury was continually reported in the Veteran's problem list, both as an active and past problem, but no additional information regarding the injury was provided.  See August 2010-April 2011 VA Medical Center Treatment Records.  

In order to fully assess the Veteran's claim for burn residuals, VA afforded him an examination in May 2011. The examiner took a report of medical history from the Veteran.  He reported that he did not have a scar, tenderness, erythema, skin breakdown, or limited range of motion in the area where the burn occurred.  He also denied any limitations of routine daily activities or employment due to scar or disfigurement.  Next, the examiner did a physical examination of the Veteran's right hand.  She found no scars on the palm of his hand, no pain or tissue damage, no edema or keloid formation or inflammation.  There was no limitation to the Veteran's motion or function and no skin breakdown in the area where the STRs and Veteran report that the burn occurred.  She found that the Veteran had full range of motion in all digits, his sensation was intact, and his grip strength was measured at 5/5.  See May 2011 VA Examination. 

Following the VA examination, in October 2011, the Veteran went to VA Medical Center for treatment for tingling in the fingers of his right hand.  He was diagnosed with tendonitis/carpal tunnel.  This is the final mention of right hand injury noted in the Veteran's treatment records.  See October and November 2011 VA Medical Center Treatment Records. 

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for burn residuals.  

As an initial matter, the Board finds that the Veteran is competent to report any symptoms he may be experiencing, including a decrease in his ability to grasp and manipulate his hand; however, he has not demonstrated the requisite specialized knowledge or training to diagnose a hand disability, specifically that these symptoms are caused by burn residuals.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Medical evidence is needed to verify whether the Veteran has burn residuals from the aforementioned in-service incident. 

The Veteran has received treatment for other medical issues at VA Medical Centers. Many of the problem lists included in his medical charts mention a hand injury; sometimes it is listed as part of his past medical history and other times it is listed in his active problem list.  See August 2010-April 2011 VA Medical Treatment Records.  The only post-service diagnosis related to the Veteran's right hand in an October 2011 diagnosis of tendonitis/carpal tunnel syndrome.  See October and November 2011 VA Medical Treatment Records.  This is the only current diagnosis related to the Veteran's right hand and there is no evidence that this nerve disability is related to the aforementioned in-service incident.    

The Veteran's May 2011 VA examination is competent, credible, and is the most probative regarding whether the Veteran has a current diagnosis related to burn residuals from his in-service incident.  The examiner reviewed the Veteran's claims file and medical records.  She noted the in-service incident and the treatment dates listed in his STRs.  The examiner also interviewed the Veteran and then performed a physical examination of his right hand.  She determined that the Veteran has no current right hand disability. 

In summary, the evidence does not show that the Veteran has a current right hand disability.  Accordingly, the preponderance of the evidence weighs against a finding in favor of the Veteran's service connection claim for burn residuals.  

IV.  New and Material Evidence for Hypertensive Vascular Disease

a. Pertinent Laws and Regulations

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2016).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

b. New and Material Evidence Analysis 

In an April 2003 rating decision, the RO denied the Veteran's claim for service connection for hypertension.  At that time, he was advised of the rating decision and his appellate rights, including the appellate process timeline.  In May 2003, the Veteran timely filed an NOD and VA responded with a statement of the case, affirming the denial.  The Veteran filed his substantive appeal in December 2004; however, it was not timely.  Therefore, the April 2003 rating decision is final. 
In the rating decision, the RO denied the Veteran's claim for service connection for hypertension because there was no evidence showing that the condition began in military service or was caused by some event or experience in service, or manifested to a compensable degree within a year of discharge from service.  Additionally, the Veteran's STRs do not show any diagnosis or treatment for hypertension and his separation examination shows that his heart and vascular system was normal.  The evidence of record at that time was the Veteran's STRs, a Department of Veterans Service physical examination, and discharge instructions from a private hospital.  

Since the Veteran's final denial, the record includes VA Medical Center Treatment records that confirm the Veteran's current diagnosis of hypertension.  See August 2010-February 2016 VA Medical Center Treatment Records.  These records are new in that there were not previously submitted to agency decisionmakers.  However, these records are not material because they do not relate to either of the two unestablished facts necessary to substantiate the claim (an in-service incident and a nexus between that incident and the Veteran's current diagnosis) and they are redundant of the of the evidence that was of record at the time of the original denial (the physical examination and discharge instructions which both contained a diagnosis of hypertension).  These additional records do not raise a reasonable possibility of substantiating the Veteran's claim.  Consequently, the claim of    entitlement to service connection for hypertension is not reopened. 

ORDER

Entitlement to service connection for burn residuals of the right hand is denied. 

New and material evidence has not been received; therefore, the Veteran's previously denied claim for entitlement to service connection for hypertensive vascular disease is not reopened.  



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


